Decision for defendant rendered August 19, 1969.
The only issue in this case is whether the plaintiff Bruce L. Gustafson was a resident of and domiciled in the State of Oregon during the tax years 1963 through 1967. The parties have agreed that if the plaintiff Bruce Gustafson was domiciled in Oregon his wife, Frances, would be considered to have the same domicile and would be responsible to Oregon for income taxes on income earned by her in California after her marriage.
Plaintiff Bruce Gustafson was born in Eugene, Oregon, graduated from the University of Oregon, and *Page 506 
entered the military service from Oregon in 1960. In 1961 Bruce was transferred to California and married his wife, Frances, in 1963. Plaintiffs purchased a house in California in 1963 where the parties lived until Bruce was transferred to Turkey in 1965 and the house was sold. The parties had considered leasing the home before the sale and Bruce had not decided whether or not to make a career of the military service. Both lived in Turkey for three years until Bruce was transferred to Virginia where he was stationed for ten months. In 1969 Bruce was sent overseas and his wife presently is living in Eugene.
1. The evidence does not support the plaintiffs' contention that Bruce had abandoned his residence and domicile in Oregon and established a new one in California. Bruce filed Oregon income tax returns for all the years involved, and voted in Oregon in 1964. While he had a bank account in California he also retained one in a bank in Eugene, Oregon. He also retained his Oregon driver's license.
2. While a member of the armed forces may acquire a new domicile during military service, in general residence only in a state pursuant to a military assignment does not constitute sufficient evidence of domiciliary intent. Volmer v. Volmer,231 Or. 57, 371 P.2d 70 (1962).
This case is not similar to Bjork v. Commission, 3 OTR 125
(1967), where this court held that the plaintiff, also a member of the armed forces, abandoned his residence in Oregon during his military career and was not liable for Oregon income taxes.
For the years 1963 through 1967 the parties were domiciled in Oregon and the order of the Department of Revenue is affirmed. *Page 507